MARSHALL, J.
By the law creating the superior court of Douglas county (ch. 33, Laws of 1893), jurisdiction concurrent with the circuit court was conferred upon it in prosecutions for misdemeanors. The jurisdiction of the circuit court, and of the superior court, as to such minor offenses, was suspended by ch. 112, Laws of 1893, conferring upon *302the municipal court of Douglas county exclusive jurisdiction in such matters. By cb. 278, Laws of 1895, such exclusive character of the jurisdiction of the municipal court was taken away, leaving its jurisdiction, in cases of misdemeanor, by the literal sense of the words used in the law, ■concurrent, merely, with that of the circuit and superior •courts.
The question is, Did the mere change of the law regarding the jurisdiction of the municipal court, by implication, 'Restore the jurisdiction of the superior court, so far as theretofore disturbed by the municipal court act? That must be answered in the affirmative. True, we have the following statutory rule for determining the effect of a repeal of a repealing act: “No act or part of an act repealed by a subsequent act of the legislature shall be deemed to be revived By the repeal of such repealing act.” Sec. 1973, Stats. 1898. But that is contrary to the common-law rule (Maxwell, Interp. Stats. [3d ed.], 585), and was early in the history of this court construed as applying only to cases strictly within its pro visions,— cases of strict repeal,— not to a more modification of a general law by ingrafting on it an exception covering some particular case or class of cases. In such circumstances it was held that the first act was not repealed within the meaning of the statutory rule of construction, but merely in part suspended, and that a repeal of the legislation creating the suspension removes it, leaving the law in force in its full ¡scope. Smith v. Hoyt, 14 Wis. 252. That rules the question under discussion. The act conferring exclusive jurisdiction, in cases of misdemeanor, upon the municipal court •of Douglas county, did not repeal the law conferring jurisdiction in like cases upon the superior court, but merely •suspended and superseded it. It was not a repealing act and not within sec. 4973. Therefore, by the common-law rule,' the removal of the suspension left the superior court act in full force, according to the literal sense thereof.
*303"What has been said in effect answers tbe first question-in the negative, and the other questions reported for decision in the affirmative. No further discussion of the matter presented seems to be necessary. The entire subject covered by the three questions might have been covered by the single ■question of whether the superior court of Douglas county has jurisdiction to try cases of misdemeanor. That being answered in the affirmative, necessarily the jurisdiction of the county judge to hold preliminary examin ations in criminal cases is unaffected by the municipal court act, and the superior court has jurisdiction to pass sentence on the defendant in this case.
By the Oourt.— The first question reported is answered in ¡the negative and the others in the affirmative, and the case is remanded for further proceedings according to law.